Citation Nr: 0837382	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-38 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for amputation of the right 
leg due to poor circulation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from September 1951 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran's amputation of the right 
leg due to poor circulation was due to any incident or event 
in active service.


CONCLUSION OF LAW

Amputation of the right leg due to poor circulation was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In February 2005, VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the April 2005 rating 
decision, September 2005 SOC, and June 2006 SSOC, May 2007 
SSOC, and July 2007 SSOC explained the basis for the RO's 
action, and the SOC and SSOCs provided him with additional 
60-day periods to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

With respect to the duty to assist, it is noted that the RO 
did not afford the veteran a VA examination for amputation of 
the right leg due to poor circulation on the basis that there 
is already sufficient medical evidence to decide the claim, 
and the Board agrees.  In McClendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court reviewed the criteria for 
determining when an examination is required by applicable 
regulation and how the Board applies 38 C.F.R. § 3.159(c).  
The three salient benchmarks are: competent evidence of a 
current disability or recurrent symptoms; establishment of an 
in-service event, injury, or disease; and indication that the 
current disability may be associated with an in-service 
event.  The Board finds that there is no competent evidence 
of record supporting the veteran's contention that he 
suffered frostbite in service or, if it is accepted the he 
suffered frostbite in service, that the amputation of his 
right leg due to poor circulation was a result of it.  
Therefore, the Board finds that the evidence of record does 
not trigger the necessity of an examination in order to 
decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising the veteran as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefits flowing 
to the veteran.  The Court of Appeals for Veteran Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran testified at his May 2006 Decision Review Officer 
hearing that he was at Wonsan Harbor in Korea for two weeks 
in 1952.  He further testified that upon returning to his 
ship he was treated by a doctor, who told him that he had 
symptoms of frostbite.  According to the veteran, the doctor 
told him that too much time had passed to treat the frostbite 
and he recommended that the veteran soak his feet in warm 
water with Epson salts to increase circulation and gave him 
medication to increase circulation.  The veteran said that he 
had numbness in his legs and feet that did not go away.  

Despite the veteran's reported history, as detailed above, 
his service records do not show any complaints or treatment 
related to his right leg.  At his discharge examination in 
August 1955 the veteran's lower extremities and feet were 
found to be normal.  

The post-service treatment records show that in November 2004 
the veteran was hospitalized at a private facility, where he 
complained of tripping over the great toe of his right foot 
and progressively being unable to bend the ankle and great 
toe.  The veteran had previously undergone limb salvage 
surgery and it was noted that he had significant peripheral 
vascular disease and right foot drop.  He was diagnosed with 
an ischemic right leg, and he underwent an above the knee 
amputation.  

A physician opined at January 2005 follow up treatment that 
the veteran was healing well.  At January 2005 internal 
medicine treatment, the veteran complained of phantom pain 
and was described as having a history of peripheral vascular 
disease and chronic atrial fibrillation for which he was 
taking Coumadin.  

In February 2005, the veteran was hospitalized at S & W 
Hospital because his international normalized ratio for 
anticoagulant monitoring was abnormal.  The veteran was 
taking Coumadin for his peripheral vascular disease and 
atrial fibrillation.  At March 2005 follow up treatment at S 
& W Hospital the veteran was diagnosed with severe 
atherosclerotic aortoiliofemoral, femoropopliteal, and 
tibioperoneal lower extremity arterial occlusive disease as 
well as chronic atrial fibrillation, for which he was on 
Coumadin anticoagulation therapy.

The veteran complained of phantom limb pain at September 2005 
VA treatment.  He felt depressed because he could not do as 
much as he wanted around the house, although his wife stated 
that he was helpful.  At February 2006 VA treatment the 
veteran stated that he continued to have phantom pain, and he 
was independent in his activities of daily living except that 
he needed supervision when transferring in and out of the 
bathtub.  His peripheral vascular disease was described as 
stable at May 2006 VA treatment.  At October 2006 VA 
treatment the veteran reported that he was doing well, 
although he still had phantom pain and needed supervision 
when getting in and out of the bathtub.

The Board recognizes the sincerity of the arguments advanced 
by the veteran that the amputation of his right leg due to 
poor circulation is related to active service.  However, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, the 
amputation of the right leg due to poor circulation requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  In the present case, the veteran's service 
treatment records do not show that he suffered from 
frostbite, and there is no indication from his treatment 
records that the amputation of his right leg was related to 
his active service.  Moreover, the first post-service 
treatment referable to the right leg did not occur until 
2004, several decades following separation from active 
service.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Moreover, the veteran has not expressly 
endorsed a continuity of observable symptomatology dating 
back to active service.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for the 
amputation of his right leg due to poor circulation, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.




ORDER

Service connection for amputation of the right leg due to 
poor circulation is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


